 In the Matter of NORFOLK COCA-COLA BOTTLING WORKS, INC., Ei%I-PLOYERandINTERNATIONAL UNION OF UNITED BREWERY, FLOUR,CEREAL AND SOFT DRINK WORKERS OF AMERICA, CIO, PETITIONERCaseNo. 5-RC-3.45.=Decided October11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Le Roy W. C.1V lather, hearing officer.At the opening of the hearing, the Petitionerfiled a motion to withdraw its petition without prejudice. It is notclear from the record whether the. hearing officer granted the Peti-tioner'smotion to withdraw the petition, or simply permitted thePetitioner to withdraw, as a party, from the proceeding.The Peti-tioner, of course, is entitled at any time to withdraw from a repre-sentation proceeding and the hearing officer has authority to grantsuch a request.The hearing officer, however, does not have authorityto authorize the withdrawal of a petition.Such authority, underSection 203.52 of the Board's Rules and Regulations, resides in theRegional Director or the Board.Accordingly, this ruling of the hear-ing officer, if purporting to permit withdrawal of the petition, is.reversed.However, as the hearing continued with the remainingparties availing themselves of the opportunity to adduce evidence onallmaterial issues, we find that the erroneous ruling, if it was in fact,made,' was not prejudicial.The motion to withdraw the petition isdenied.The hearing officer's other rulings made at the hearing arealso free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National Labor-Relations Act, the Board has delegated its powers in connection withthis case to a three-member- panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.21The very fact that the hearing continued after the Petitioner withdrew suggests that-the hearing officer did not intend his ruling to have the broader effect.2 SeeMatter of Rockford Coca-Cola Bottling Co.,81 N. L. R. B. 579 ;Matter of RaleighCoca-Cola Bottling Works,80 N. L. R. B. 768;Matter of Coca-Cola BottlingCo. ofArkansas,.74N. L. R. B. 1098.86 N. L. R. B., No. 66.462 NORFOLK COCA-COLA BOTTLING WORKS, INC.4632. Teamsters Local No. 822, International Brotherhood of Teamsters,-Chauffeurs, Warehousemen and Helpers of America, AFL, the Inter-venor herein, is a labor organization claiming to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Intervenor seeks a unit of all driver-salesmen in the Employ-Norfolk plant, excluding production workers, over-the-road truckdrivers, office-clerical employees, guards, professional employees, and:Supervisors.3Although in agreement as to the specific composition ofthe unit, the Employer contends that the unit should be a multi-plantone, embracing the employees of the Employer's three branch plantsat Suffolk, Exmore, and Gloucester, Virginia, and its warehouse atPortsmouth.The Norfolk plant, which is the largest of the Employer's fourplants, contains the Employer's principal offices, and is referred toas the main plant. The other three plants are referred to as branchplants.The Portsmouth warehouse, located about 11/2 miles from theNorfolk plant, is used as a storage and distribution center for productsof the Norfolk plant.The other plants maintain their individualstorage and distribution facilities.There is a branch manager incharge of each branch plant whose duties and responsibilities are com-parable to those of the plant manager in the Norfolk plant.All branchmanagers, however, are responsible to the Employer's general managerwhose office is located in the Norfolk plant. The Norfolk office estab-lishes the policy for all its branches, such as labor, wages, hours andworking conditions.Base salaries for driver-salesmen vary, but com-missions paid are the same throughout the Employer's operations.Moreover, all coolers, bottles, cases, and crowns, as well as other materi-als, except for carbonated gas and coca-cola syrup, are shipped to thevarious branch plants from the Norfolk plant. It would thus appearthat the unit, in scope, could be one which includes employees at allfour plants and the warehouse of the Employer.There are other factors, however, which would justify a unit con-fined to the employees of the Norfolk plant and Portsmouth warehouse,apart from employees in the branch plants.There is virtually no in-terchange, except in emergencies, of employees between the Norfolkplant and the branch plants. They are located between 20 and 48 milesfrom Norfolk,4 and the employees at each plant have little contact3The Petitioner requested a similar unit in its petition,but physically withdrew fromthe hearing before the unit issue was discussed.IThe approximate distances from the branch plants to the Norfolk plant are as followsSuffolk, 20 miles; Gloucester,45 miles; and Exmore, 48-50 miles(includes26 miles ofwater distance). 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith those of the other plants. Seldom, if at all, are employees trans-ferred from one plant to another.While production and labor rela-tions policies for all plants are formulated in the offices of the Norfolkplant, there is a separate supervisor immediately responsible for hir-ing, discharging, and adjusting the grievances of the employees ateach plant.With respect to the Portsmouth warehouse, however, we believe thatits geographical proximity to the Norfolk plant, and the integrationof both operations establishes a community of interest among theseworkers which is not shared by the employees working in the branchplants some 20 to 48 miles away. In view of the foregoing circum-stances, we are persuaded that a unit confined to the driver-salesmenemployed at the Norfolk plant and Portsmouth warehouse of theEmployer is appropriate and that a unit solely confined to the Norfolkplant is inappropriate.5While such appropriate unit is larger thanthat sought by the Intervenor, we shall nevertheless direct an electionas the Intervenor has an adequate representative interest therein.6We find that all driver-salesmen in the Employer's Norfolk, Vir-ginia, plant and Portsmouth warehouse, excluding production workers,over-the-road truck drivers, office-clerical employees, guards, profes-sional employees and supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTION 7As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation orMatter of Sandier Moccasin Co., Inc.,80 N. L. R. B. 1079 ;Matter of Foremost Dairies,Inc.,80 N. L. R. B. 764;Matter of Oklahoma Coca-Cola Bottling Company,78 N. L. R. B.854;Matter of Burgess Battery Company, 76 N. L.R. B. 820.6Matter of J. S. Abercrombie Company, 77N. L. R. B. 712.* If the Intervenor does not desire to participatein anelection at this time in the unitfound appropriate, we shall permit it to withdraw its name upon notice to the RegionalDirector within 5 days from issuance of this Direction.SeeMatter of J. S. AbercrombieCompany, supra.If,however, the Petitioner desires to Participate in the election, weshall permit it to have its name placed on the ballot upon notice to the Regional Directorwithin 5 days from issuance of this Direction. NORFOLK COCA-COLA BOTTLING WORKS, INC.465temporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byTeamsters Local No. 882, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, AFL.